MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 6 
Docket:	   Wal-16-133	
Argued:	   December	15,	2016	
Decided:	  January	12,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               HOLLIE	A.	BEAL	
                                      	
                                     v.	
                                      	
                          TOWN	OF	STOCKTON	SPRINGS	
	
	
PER	CURIAM	

      [¶1]	 	 Hollie	 A.	 Beal	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Waldo	 County,	 R.	 Murray,	 J.)	 affirming	 a	 decision	 by	 the	 Town	 of	 Stockton	

Springs’s	Board	of	Selectman	(the	Board)	determining	that	a	structure	owned	

by	 Beal	 was	 a	 dangerous	 building	 or	 nuisance	 pursuant	 to	 17	 M.R.S.	 §	 2851	

(2016).		Beal	contends	that	(i)	the	Board	violated	her	due	process	rights	when	

the	Board	allegedly	denied	Beal	the	opportunity	to	be	heard,	to	cross-examine	

witnesses,	and	to	have	an	impartial	fact-finder,	and	(ii)	there	was	insufficient	

evidence	 in	 the	 record	 to	 support	 the	 Board’s	 findings.	 	 We	 affirm	 the	

judgment.		
2	

                                   I.		CASE	HISTORY	

	      [¶2]		Beal	acquired	property	located	at	65	Sandy	Point	Road	in	Stockton	

Springs	 in	 2004.	 	 The	 556-square-foot	 building	 was	 originally	 built	 around	

1900	 as	 a	 grain	 storage	 shed	 but	 was	 more	 recently	 used	 as	 a	 residence.	 	 In	

June	 2014,	 the	 Town’s	 Code	 Enforcement	 Officer	 (CEO)	 made	 a	 site	 visit	 to	

Beal’s	 residence	 after	 receiving	 a	 complaint	 about	 the	 condition	 of	 the	

property.		After	the	July	17,	2014,	Board	meeting,	when	Beal	and	her	attorney	

met	with	the	Board	to	discuss	concerns	about	the	habitability	of	her	property	

raised	 by	 the	 CEO’s	 site	 visit,	 Beal	 agreed	 to	 present	 a	 rehabilitation	 plan	 to	

the	Board	within	thirty	days.		

       [¶3]	 	 About	 a	 month	 later,	 Beal	 notified	 the	 CEO	 that	 a	 general	

contractor	 had	 assessed	 her	 property,	 and	 she	 submitted	 a	 one-page	

rehabilitation	 plan.	 	 On	 August	 20,	 the	 CEO	 informed	 Beal	 that	 the	 plan	 was	

inadequate	 because	 it	 lacked	 a	 complete	 list	 of	 items	 needing	 repair	 and	 a	

time	 frame	 for	 completion.	 	 The	 CEO	 further	 informed	 Beal	 that	 the	 Board	

anticipated	 that	 the	 parties	 would	 enter	 a	 consent	 agreement	 at	 the	

September	4	meeting.		Because	Beal	did	not	attend	the	September	4	meeting,	

the	Board	did	not	take	any	action	regarding	Beal’s	property.		The	matter	was	

discussed	 by	 two	 members	 of	 the	 Board.	 	 One	 of	 the	 Board	 members	
                                                                                      3	

indicated,	during	the	conversation,	that	he	believed	that	the	structure	should	

be	 condemned.	 	 At	 the	 end	 of	 September,	 the	 Board	 set	 a	 public	 hearing	 to	

determine	whether	the	structure	constituted	a	dangerous	building	within	the	

meaning	of	17	M.R.S.	§	2851.		

      [¶4]	 	 Just	 before	 the	 start	 of	 the	 November	 20,	 2014,	 hearing,	 Beal	

requested	that	the	three	members	of	the	Board	recuse	themselves	based	upon	

her	 concern	 that	 they	 had	 already	 prejudged	 the	 case.	 	 The	 Board	 members	

expressly	stated	on	the	record	that	they	had	not	already	decided	the	issue	and	

would	 base	 their	 decision	 on	 the	 evidence	 presented	 at	 the	 hearing.		

Accordingly,	each	member	of	the	Board	declined	to	recuse	from	participating	

in	the	hearing	and	subsequent	decision-making.			

      [¶5]		The	Board	proceeded	with	the	public	hearing	and	heard	testimony	

from	 the	 CEO,	 Beal’s	 general	 contractor,	 and	 Beal.	 	 The	 CEO	 presented	

photographs	and	testified	about	numerous	deficiencies	and	hazards	regarding	

the	 plumbing,	 chimney,	 roof,	 and	 structural	 supports.	 	 Beal’s	 general	

contractor	testified	that,	although	the	building	needed	many	repairs,	the	only	

safety	 hazard	 in	 the	 building	 was	 a	 support	 issue	 that	 recently	 had	 been	

corrected.		
4	

      [¶6]		The	Board	asked	witnesses	questions	that	were	submitted,	but	did	

not	 allow	 Beal’s	 counsel	 to	 question	 any	 of	 the	 witnesses	 by	 either	 direct	 or	

cross	 examination.	 	 The	 chair	 invited	 Beal’s	 attorney	 to	 submit	 written	

questions	 that	 the	 Board	 would	 then	 pose	 to	 the	 witness.	 	 The	 Board	 also	

allowed	 Beal’s	 counsel	 to	 present	 a	 summation	 argument.	 	 Beal’s	 counsel	

formally	objected	to	the	hearing	procedure.		At	the	conclusion	of	the	hearing,	

the	 Board	 members	 voted	 unanimously	 that	 the	 structure	 was	 a	 dangerous	

building,	and	requested	that	the	town	manager	and	CEO	draft	written	findings	

of	fact	to	be	presented	at	its	upcoming	meeting.			

      [¶7]	 	 During	 an	 executive	 session	 held	 on	 December	 15,	 the	 Board	

consulted	 with	 the	 Town’s	 attorney	 to	 discuss	 the	 focus	 of	 a	 dangerous	

building	 hearing,	 the	 process	 for	 obtaining	 an	 administrative	 site	 inspection	

warrant,	and	the	Board’s	ability	to	reopen	the	hearing.		At	its	next	meeting,	the	

Board	 voted	 to	 reopen	 the	 public	 hearing,	 “for	 the	 purpose	 of	 allowing	

additional	testimony	to	be	presented	to	ensure	all	areas	of	the	definition	of	a	

dangerous	 building	 have	 been	 thoroughly	 explored.”	 	 It	 scheduled	 the	

reopened	hearing	for	January	15,	2015.			

      [¶8]	 	 At	 the	 January	 15	 hearing,	 the	 Board	 heard	 additional	 testimony	

from	 the	 CEO	 regarding	 his	 concerns	 about	 the	 structural	 integrity	 of	 the	
                                                                                         5	

building.		He	explained	that	the	building	has	rotted	sills	and	a	chimney	in	very	

poor	condition,	and	that	his	ability	to	give	a	more	thorough	report	had	been	

stymied	by	Beal’s	refusal	to	allow	him	“access	to	the	interior	of	the	structure,	

specifically	the	basement	or	the	lower	level.”		The	Town’s	attorney	questioned	

the	CEO	about	several	aspects	of	his	testimony.		

      [¶9]	 	 Beal	 attended	 the	 reopened	 hearing,	 but,	 although	 offered	 the	

opportunity,	affirmatively	declined	to	present	any	further	information	to	the	

Board.		Beal’s	counsel	was	absent	from	the	hearing.		At	the	conclusion	of	the	

hearing,	 the	 Board	 affirmed	 its	 November	 20	 decision	 declaring	 the	 building	

hazardous.	 	 In	 addition,	 it	 continued	 the	 hearing	 with	 regard	 to	 the	 issue	 of	

disposition,	 and	 ordered	 the	 CEO	 to	 apply	 for	 an	 administrative	 warrant	 to	

inspect	the	interior	of	the	structure.		

      [¶10]	 	 On	 April	 16,	 2015,	 after	 the	 administrative	 warrant	 had	 been	

issued	 and	 executed,	 the	 Board	 resumed	 the	 public	 hearing	 and	 heard	

extensive	 testimony	 from	 the	 CEO	 regarding	 the	 interior	 condition	 of	 the	

structure.	 	 Beal	 attended	 the	 hearing,	 presented	 evidence,	 and	 was	 provided	

an	 opportunity	 to	 question	 the	 CEO	 and	 dispute	 his	 observations.	 	 Again,	

Beal’s	 counsel	 was	 absent	 from	 the	 proceeding.	 	 At	 the	 close	 of	 the	 hearing,	
6	

the	 Board	 unanimously	 concluded	 that	 the	 structure	 was	 a	 dangerous	

building.		

      [¶11]		In	May	2015,	the	Board	issued	a	written	order	in	which	it	found	

that	 the	 following	 deficiencies	 collectively	 made	 the	 structure	 unsafe,	

unstable,	 unsanitary,	 and	 a	 fire	 hazard:	 rotted	 sills	 that	 caused	 a	 deck	 to	

collapse,	a	chimney	with	deteriorated	mortar	and	no	flue	liner,	a	sagging	roof	

caused	by	an	improper	foundation	and	cracked	roof	joists,	floor	joists	that	did	

not	properly	rest	on	a	carrying	beam,	exposed	wiring	and	electric	wires,	and	

unsanitary	and	improperly	installed	plumbing.		In	the	“disposition”	portion	of	

the	order,	the	Board	included	requirements	that	Beal	have	a	licensed	plumber	

and	 a	 licensed	 electrician	 bring	 the	 building	 up	 to	 code,	 and	 required	 her	 to	

“repair	and/or	replace	all	structural	members”	by	August	26,	2015.	

      [¶12]	 	 Beal	 filed	 a	 complaint	 for	 review	 of	 government	 action	 in	 the	

Superior	 Court.	 	 See	 M.R.	 Civ.	 P.	 80B;	 17	 M.R.S.	 §	 2852	 (2016).	 	 The	 court	

affirmed	 the	 decision	 of	 the	 Board	 in	 a	 written	 order	 dated	 March	 3,	 2016.		

Beal	 timely	 appealed	 to	 this	 Court.	 	 See	M.R.	 Civ.	 P.	 80B(n);	 M.R.	 App.	 P.	

2(b)(3).	
                                                                                                 7	

                                     II.		LEGAL	ANALYSIS	

A.	     Standard	of	Review	

	       [¶13]		Our	review	of	administrative	decision-making	is	deferential	and	

limited.	 	 Friends	 of	 Lincoln	 Lakes	 v.	 Bd.	 of	 Envtl.	 Prot.,	 2010 ME 18,	 ¶	 12,	

989 A.2d 1128.	 	 “When	 the	 Superior	 Court	 acts	 in	 an	 appellate	 capacity	 we	

review	directly	a	local	agency’s	decision	for	abuse	of	discretion,	errors	of	law,	

and	 findings	 not	 supported	 by	 the	 evidence.”	 	 Duffy	 v.	 Town	 of	 Berwick,	

2013 ME 105,	 ¶	 13,	 82 A.3d 148.	 	 The	 party	 challenging	 a	 Board’s	 decision	

bears	the	burden	of	persuasion	on	appeal.		Id.	

B.	     Due	Process	

	       [¶14]	 	 Beal	 contends	 that	 the	 Board	 violated	 her	 due	 process	 rights	

when,	 at	 the	 November	 2014	 hearing,	 the	 Board	 allegedly	 denied	 her	 the	

opportunity	to	present	evidence,	to	cross-examine	witnesses,	and	to	have	an	

impartial	fact-finder.1	

	       [¶15]	 	 The	 due	 process	 clauses	 of	 the	 Maine	 and	 federal	 Constitutions	

guarantee	 due	 process	 before	 a	 government	 entity	 deprives	 any	 person	 of	 a	

property	 right.	 	 Kirkpatrick	 v.	 City	 of	 Bangor,	 1999 ME 73,	 ¶	 13,	 728 A.2d
1 	Beal	urges	us	to	confine	our	review	on	appeal	to	the	November	20,	2014,	hearing	because	the	

Board	did	not	rescind	its	original	decision	when	it	conducted	the	subsequent	hearings.		We	are	not	
persuaded	by	this	argument.		Beal	appealed	from	the	final	May	2015	decision	that	followed	three	
days	of	hearings—not	from	the	preliminary	November	2014	decision.	
8	

1268;	see	also	U.S.	Const.	amend.	XIV,	§	1;	Me.	Const.	art.	I,	§	6-A.		Due	process	

will	“vary	from	case	to	case	.	.	.	to	assure	the	basic	fairness	of	each	particular	

action	 according	 to	 its	 circumstances.”	 	 Kirkpatrick,	 1999 ME 73,	 ¶	 13,	

728 A.2d 1268.	 	 We	 must	 analyze	 three	 distinct	 factors	 when	 assessing	

whether	an	individual’s	due	process	rights	have	been	violated:		

     first,	the	private	interest	that	will	be	affected	by	the	official	action;	
     second,	 the	 risk	 of	 an	 erroneous	 deprivation	 of	 such	 interest	
     through	 procedures	 used,	 and	 the	 probable	 value,	 if	 any,	 of	
     additional	 or	 substitute	 procedural	 safeguards;	 and	 finally,	 the	
     Government’s	 interest,	 including	 the	 function	 involved	 and	 the	
     fiscal	and	administrative	burdens	that	the	additional	or	substitute	
     procedural	requirement	would	entail.	
     	
Mathews	v.	Eldridge,	424 U.S. 319,	335	(1976);	In	re	M.P.,	2015 ME 138,	¶	31,	

126 A.3d 718;	Hale	v.	Petit,	438 A.2d 226,	231-32	(Me.	1981).			

      [¶16]	 	 There	 is	 no	 dispute	 that	 declaring	 Beal’s	 property	 a	 dangerous	

building	 affects	 an	 important	 private	 property	 interest	 or	 that	 the	 Town	 has	

an	interest	in	limiting	use	of	or	eliminating	dangerous	buildings.		See	Mathews,
424 U.S.	at	335.		The	only	issue	here	is	whether	Beal	was	afforded	the	process	

she	 was	 due,	 including	 “notice	 of	 the	 issues,	 an	 opportunity	 to	 be	 heard,	 the	

right	 to	 introduce	 evidence	 and	 present	 witnesses,	 the	 right	 to	 respond	 to	

claims	 and	 evidence,	 and	 an	 impartial	 fact-finder.”	 	 Jusseaume	 v.	 Ducatt,	

2011 ME 43,	¶	12,	15 A.3d 714.			
                                                                                    9	

      [¶17]	 	 Although	 the	 Board	 prohibited	 cross-examination	 of	 any	

witnesses	 at	 the	 November	 hearing,	 after	 consultation	 with	 the	 Town’s	

attorney	 the	 Board	 reopened	 the	 evidence	 and	 rescinded	 this	 restriction	 for	

the	remaining	hearings.		In	addition,	even	at	the	November	hearing,	Beal	had	

an	 opportunity	 to	 respond	 to	 evidence	 presented	 against	 her,	 in	 two	 ways.		

First,	 Beal	 could—and	 did—present	 rebuttal	 testimony	 to	 refute	 the	 CEO’s	

claims.		Second,	the	Board	allowed	the	submission	of	written	questions	which	

could	 then	 be	 asked	 by	 the	 Board	 and	 the	 presentation	 of	 a	 summation	

argument.	

      [¶18]	 	 During	 the	 January	 and	 April	 hearings,	 when	 Beal	 could	 have	

directly	 questioned	 witnesses,	 she	 declined	 to	 do	 so,	 and	 Beal	 has	 not	

explained	how	she	was	prejudiced	or	what	additional	information	she	might	

have	 developed	 from	 cross-examining	 the	 CEO	 at	 the	 November	 hearing.		

See	Hale, 438 A.2d	 at	 231-32  (lack	 of	 opportunity	 for	 cross-examination	 not	

deprivation	 of	 due	 process	 when	 applicant	 had	 opportunity	 to	 support	 its	

proposal,	 criticize	 competing	 application,	 and	 comment	 on	 criticism	 of	 its	

proposal).	 	 On	 this	 record,	 we	 see	 no	 reason	 to	 disturb	 forty	 years	 of	

precedent	 that	 does	 not	 require	 that	 boards	 provide	 the	 opportunity	 for	

cross-examination	 at	 every	 local	 administrative	 hearing.	 	 See	In	re	Me.	 Clean	
10	

Fuels,	Inc.,	310 A.2d 736,	745-48	(Me.	1973)	(the	due	process	right	to	respond	

to	 opposing	 evidence	 does	 not	 include	 cross-examination	 of	 opposing	

witnesses	in	an	administrative	hearing).	

       [¶19]		Persons	who	come	before	an	administrative	board	are	entitled	to	

a	 fair	 and	 unbiased	 hearing.	 	 Fitanides	 v.	 City	 of	 Saco,	 2015 ME 32,	 ¶	 22,	

113 A.3d 1088;	 Gorham	 v.	 Town	 of	 Cape	 Elizabeth,	 625 A.2d 898,	 902	

(Me.	1993).	 	 An	 administrative	 hearing	 officer	 “enjoys	 a	 presumption	 of	

honesty	and	integrity,	which	is	only	rebutted	by	a	showing	of	some	substantial	

countervailing	reason	to	conclude	that	a	decisionmaker	is	actually	biased	with	

respect	 to	 factual	 issues	 being	 adjudicated.”	 	 Mr.	 &	 Mrs.	 V.	 v.	 York	 Sch.	 Dist.,	

434	F.	Supp.	2d	5,	12-13	(D.	Me.	2006).	

	      [¶20]		Because	Beal	did	not	move	for	a	trial	of	the	facts,	we	must	confine	

our	examination	of	her	bias	claim	to	the	existing	record.		See	Baker’s	Table,	Inc.	

v.	 City	 of	 Portland,	 2000 ME 7,	 ¶	 9,	 743 A.2d 237  (stating	 that	 a	 party	 may	

move	for	a	trial	of	the	facts	pursuant	to	M.R.	Civ.	P.	80B(d)	to	supplement	the	

record	on	issues	such	as	bias,	to	the	extent	necessary	to	the	appeal).	

       [¶21]		To	support	her	claim	of	bias,	Beal	relies	on	a	letter	sent	to	her	by	

the	CEO	on	August	20,	2014,	in	which	he	states	that	“[he]	and	the	Selectboard	

agreed	 that	 a	 complete	 list	 of	 items	 that	 need	 remediation	 .	 .	 .	 shall	 be	
                                                                                         11	

required”	prior	to	the	signing	of	the	consent	agreement	between	Beal	and	the	

Town	 on	 September	 4,	 2014.	 	 In	 addition,	 Beal	 relies	 on	 statements	 made	 at	

the	 September	 4	 public	 meeting	 by	 members	 of	 the	 Board	 who	 were	

responding	 to	 a	 citizen’s	 question	 about	 Beal’s	 property.	 	 All	 the	 statements	

were	made	prior	to	the	initiation	of	the	dangerous	building	proceedings.	

       [¶22]	 	 The	 statement	 made	 by	 the	 CEO,	 who	 is	 not	 a	 member	 of	 the	

Board,	does	not	demonstrate	denial	of	due	process.		See	Gorham, 625 A.2d	at	

902.	 	 The	 statements	 made	 by	 the	 Board	 members	 must	 be	 considered	 in	

context.	 	 Although	 one	 member	 of	 the	 Board	 stated	 that	 he	 thought	 that	 the	

house	 “should	 be	 condemned,”	 he	 and	 the	 other	 Board	 member	 also	 stated	

several	times	that	there	is	a	process	that	must	be	followed,	that	the	property	

owner	has	rights,	and	that	the	Board	has	an	obligation	to	do	things	correctly.			

       [¶23]		At	the	time	that	those	statements	were	made,	the	Board—acting	

in	 its	 executive/administrative	 capacity—was	 anticipating	 an	 informal	

resolution	 of	 the	 matter.	 	 It	 was	 not	 until	 several	 weeks	 later	 that	 the	 Board	

decided	to	proceed	with	a	formal	hearing.		When	Beal	presented	her	motion	

for	 recusal,	 the	 Board	 members—now	 acting	 in	 an	 adjudicatory	 capacity—

affirmatively	 stated	 on	 the	 record	 that	 they	 had	 not	 prejudged	 the	 case	 and	

that	 their	 decision	 would	 be	 based	 upon	 the	 testimony	 and	 evidence	
12	

presented	at	the	hearings.		The	Board	members	listened	and	asked	questions	

over	 the	 course	 of	 several	 months	 before	 rendering	 their	 final	 decision.		

See	Lane	 Constr.	 Corp.	 v.	 Town	 of	 Wash.,	 2008 ME 45,	 ¶	30,	 942 A.2d 1202;	

Gorham, 625 A.2d	at	902-03.		Beal	has	not	rebutted	the	presumption	that	the	

Board	members	acted	with	honesty	and	integrity	when	they	ceased	informal	

negotiations	and	instead	conducted	the	formal	hearing.			

      [¶24]	 	 On	 her	 appeal,	 Beal	 has	 not	 demonstrated	 that	 she	 was	 denied	

due	 process	 or	 that	 she	 was	 subjected	 to	 a	 decision	 by	 a	 biased	 decision-

maker.		

C.	   Substantial	Evidence	

	     [¶25]	 	 Beal	 contends	 that	 the	 Board’s	 decision	 was	 not	 supported	 by	

substantial	evidence	in	the	record.		Beal	argues	that	the	building’s	deficiencies	

do	 not	 meet	 the	 statutory	 definition	 of	 dangerous	 building,	 and	 the	 Town	

failed	to	meet	its	burden.			

      [¶26]		“Substantial	evidence	exists	when	a	reasonable	mind	would	rely	

on	 that	 evidence	 as	 sufficient	 support	 for	 a	 conclusion.”	 	 Osprey	

Family	Trust	v.	Town	 of	 Owls	 Head,	 2016 ME 89,	 ¶	 9,	 141 A.3d 1114.	 	 When	

reviewing	 administrative	 findings	 of	 fact,	 we	 “examine	 the	 entire	 record	 to	

determine	whether,	on	the	basis	of	all	the	testimony	and	exhibits	before	it,	the	
                                                                                        13	

[Board]	could	fairly	and	reasonably	find	the	facts	as	it	did.”		Friends	of	Lincoln	

Lakes,	 2010 ME 18,	 ¶	 13,	 989 A.2d 1128.	 	 We	 must	 affirm	 findings	 of	 fact	 if	

they	 are	 supported	 by	 any	 competent	 evidence	 in	 the	 record	 “even	 if	 the	

record	 contains	 inconsistent	 evidence	 or	 evidence	 contrary	 to	 the	 result	

reached	by	the	[Board].”		Id.	¶¶	13-14.	

	      [¶27]		Here,	the	CEO	provided	detailed	testimony	about	the	interior	and	

exterior	 conditions	 of	 the	 house—including	 major	 structural	 deficiencies,	

plumbing	issues,	and	fire	hazards—and	presented	photographs	to	support	his	

observations.	 	 Although	 Beal	 provided	 some	 testimony	 to	 the	 contrary,	 the	

Board	 was	 not	 obligated	 to	 accept	 it.	 	 Therefore,	 there	 was	 substantial	

evidence	 on	 the	 record	 to	 support	 the	 Board’s	 findings	 of	 fact	 and	 ultimate	

determination	 that	 Beal’s	 property	 constituted	 a	 dangerous	 building	 within	

the	meaning	of	17	M.R.S.	§	2851.	

       The	entry	is:	

                     Judgment	affirmed.	
	
	      	      	      	      	      	
14	

	
Aaron	 Fethke,	 Esq.	 (orally),	 Law	 Office	 of	 Aaron	 Fethke,	 Searsport,	 for	
appellant	Hollie	A.	Beal	
	
Erik	M.	Stumpfel,	Esq.	(orally),	Rudman	Winchell,	Bangor,	for	 appellee	Town	
of	Stockton	Springs	
	
	
Waldo	County	Superior	Court	docket	number	AP-2015-5	
FOR	CLERK	REFERENCE	ONLY